Citation Nr: 0823423	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus, including 
as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2006, the veteran appeared at a hearing at the RO before the 
undersigned. 
 
In a VA Form 9 filed in January 2008, the veteran indicated 
that he desired another hearing before a Veterans Law Judge.  
However, as he has not set forth any reason for another 
hearing, the request is denied.  38 C.F.R. § 20.704 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2006 hearing, the veteran testified that he 
began getting his hearing evaluated at the VA Medical Center 
(VAMC) in Phoenix starting in 1993.  The record presently 
only contains VAMC records from Phoenix beginning in October 
1998.  Additionally, the veteran testified that his hearing 
was evaluated at Kaiser Hospital in California in 1981.  This 
report is not of record.  Because it appears that the records 
from the VAMC in Phoenix and Kaiser Hospital, if obtained, 
could bear on the outcome of the veteran's appeal, efforts 
should be made to procure them.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2007).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

If the requested records are obtained and provide a medical 
opinion regarding the etiology of the veteran's hearing loss 
and/or tinnitus that is contrary to such medical conclusions 
already of record, he should be accorded another VA 
examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007) (which notes that VA is 
required to provide a medical examination and/or opinion when 
necessary to make a decision on a claim).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records of ear treatment 
that the veteran received at the VAMC 
in Phoenix, Arizona between January 
1993 and October 1998.  Efforts to 
obtain the records should be fully 
documented in the claims file and 
should be discontinued only if it is 
concluded that the evidence sought does 
not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2) (2007).  The 
evidence obtained, if any, must be 
associated with the claims file.

2.	Obtain a release to retrieve the 
veteran's treatment/evaluation records 
from Kaiser Hospital in California from 
1981.  All efforts to locate these 
records should be documented in the 
claims folder.  

3.	Only if records are obtained pursuant 
to paragraphs 1 and 2 of this Remand 
and such reports provide a medical 
opinion regarding the etiology of the 
veteran's hearing loss and/or tinnitus 
that contradicts such medical 
conclusions already of record, the 
veteran should be accorded a new 
pertinent VA examination to determine 
the nature and etiology of his hearing 
loss and tinnitus.  The claims folder 
must be made available to the examiner 
in conjunction with the examination and 
he/she should so state on the 
examination report.  

On examination, the examiner should 
express an opinion as to whether there 
is a 50 percent probability or greater 
that the veteran's hearing loss and 
tinnitus is related to his service.  
Also, the examiner should express an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's service-connected diabetes 
mellitus caused, aggravated, or 
accelerated the veteran's tinnitus.  
The examiner must state to what extent, 
in terms of a percentage, did the 
veteran's diabetes mellitus so 
contribute, as opposed to the natural 
progress of the condition.  

Complete rationale (including a 
discussion of contrary medical opinions 
of record) should be provided for all 
opinions expressed.  If the requested 
opinions cannot be rendered without 
resort to speculation, the examiner 
should so state.  

4.	Then readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and entitlement 
to service connection for tinnitus, 
including as secondary to service-
connected diabetes mellitus.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


